Name: 91/487/EEC: Commission Decision of 9 September 1991 amending Decision 89/15/EEC on the importations of live animals and fresh meat from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  cooperation policy;  trade;  agricultural activity
 Date Published: 1991-09-17

 Avis juridique important|31991D048791/487/EEC: Commission Decision of 9 September 1991 amending Decision 89/15/EEC on the importations of live animals and fresh meat from certain third countries Official Journal L 260 , 17/09/1991 P. 0015 - 0016COMMISSION DECISION of 9 September 1991 amending Decision 89/15/EEC on the importations of live animals and fresh meat from certain third countries (91/487/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/266/EEC (2), and in particular Article 3 thereof, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (3), and in particular Article 7 thereof, in conjunction with Council Directive 88/146/EEC of 7 March 1988 prohibiting the use in livestock farming of certain substances having a hormonal action (4), and in particular Article 6 thereof, Whereas, in application of Decision 89/15/EEC (5), as last amended by Decision 90/485/EEC (6), Member States continue to authorize imports of fresh meat and live animals from certain third countries appearing in the Annex to this Decision under the conditions laid down in that Annex; Whereas the authorities of Iceland have forwarded sufficient information on their laws on the use of substances having an oestrogenic, androgenic, gestagenic and thyrostatic action as well as specific information on the plan specifying the guarantees offered by their country in respect of monitoring of residues of substances in Group A, I and II in Annex I to Decision 86/469/EEC and whereas those guarantees may be considered as equivalent to those resulting from the application of Council Directives 85/358/EEC (7) and 86/469/EEC; Whereas the authorities of this country have, moreover, guaranteed that no meat coming from animals to which substances having a thyrostatic, oestrogenic, androgenic or gestagenic action have been administered by any means will be exported to the Community; Whereas for these types of substances, imports of fresh meat of ovines from Iceland should therefore be authorized; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 89/15/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 September 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 134, 29. 5. 1991, p. 45. (3) OJ No L 275, 26. 9. 1986, p. 36. (4) OJ No L 70, 16. 3. 1988, p. 16. (5) OJ No L 8, 11. 1. 1989, p. 11. (6) OJ No L 267, 29. 9. 1990, p. 46. (7) OJ No L 191, 23. 7. 1985, p. 46. ANNEX Third country Specifications Argentina Australia Austria Botswana Brazil Bulgaria Canada (1) (2) Chile Czechoslovakia Finland Greenland Hungary Iceland Madagascar Malta Mexico Namibia New Zealand Norway Paraguay Poland Romania South Africa Swaziland Sweden Switzerland United States of America (3) Uruguay Yugoslavia Zimbabwe (1) As regards imports of meat of bovine animals intended for human consumption these are restricted to meat obtained from cows which have been used only for dairy production. (2) Imports of live bovine animals are restricted to animals intended for reproduction and to veal calves of less than 15 days of age intended for fattening. (3) As regards imports of meat of bovine animals intended for human consumption these are restricted to: either meat obtained from cows which have only been used for dairy production, or meat: (a) complying with the conditions agreed between the United States of America and the European Economic Community; and (b) which has been obtained from fresh meat establishments supplied with animals from holdings approved by the Commission. The names of such establishments are subject to specific communication from the Commission to the Member States.